Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent Application 17/1800052 filed on 2/21/20201. This application claims priority to U.S. Patent Application 14/964713, filed on 12/10/2015. This application claims priority to Provisional U.S. Patent Application 62/090,025 filed on 12/10/2014. 
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1 and 15 are independent claims. 

Drawings
	The drawings filed on 2/19/2021 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10963126. Although the claims at issue are not identical, they are not patentably distinct from each other because:

1. Patent ‘3126 claim 1 discloses  method for element navigation, the method comprising: 
selecting a designated element from a plurality of elements; (See Patent ‘3126 claim 1 “selecting, by one or more processors, a designated element from a plurality of elements, the plurality of elements corresponding to a level of a hierarchical structure of elements;”)
displaying the designated element on a display; (See Patent ‘3126 claim 1 “displaying, by one or more processors, the designated element on a display;”.)
monitoring for a predetermined primary user input from an input module;  related to the designated element overlaid on the display of the designated element. (See Patent ‘3126 claim 1 “monitoring, by one or more processors, for a predetermined primary user input from an input module, wherein the primary user input comprises receiving an input originating from a first predetermined region of the display and ending in a second predetermined region of the display . . . depending on the predetermined user input, displaying the initial set of elements in a locked open state, the initial set of elements being: related to the designated element, overlaid on the display of the designated element”.)
and upon receiving the predetermined primary user input, displaying an initial set of elements.
(See Patent ‘3126 claim 1 “and displaying an initial set of elements upon receiving the predetermined primary user input”.)

Claim 15 is similar in scope to Claim 1 and is rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 20140108981(Payzer).
1. A method for element navigation, the method comprising: 
selecting a designated element from a plurality of elements; (See Payzer at [0021-0022] where a plurality of “non-focus” elements are disclosed that may or may not be capable of receiving focus are disclosed. The possibility of “focus” teaches the limitation)
displaying the designated element on a display; (See Payzer at [0020] and Fig. 1 where disclosed is an example user interface with the element A displayed on a screen.)
monitoring for a predetermined primary user input from an input module;  related to the designated element overlaid on the display of the designated element. (See Payzer at [0023] where it is stated that “[t]he plurality of focus elements may be capable of receiving focus, such as through directional navigation provided via user input.” This teaches the limitation of monitoring and receiving input from a user to designate an item.)
and upon receiving the predetermined primary user input, displaying an initial set of elements.
(See Payzer at [0042] as illustrated in Fig. 5, disclosed is a "virtual shadow" for a "current focus element A." Naming a current focus element is held to teach the limitations of selecting a designated element from a plurality of elements, As there are multiple elements present in Figure 5.)

2. Payzer discloses the limitations of Claim 1.
Payzer discloses a limitation wherein the plurality of elements comprises a list of elements, and the initial set of elements related to the designated element comprises a subset of elements from the list of elements. (See Payzer at [0029] where it is stated that “[i]t will be appreciated that, in some cases, the focus tree may have a plurality of levels with multiple sets of parents and children.  For example, a user interface that includes focus elements that are containers for other focus elements may create a focus tree with a plurality of levels.” The complete set of elements in the tree teaches the limitation of the plurality of elements and the groupings discussed disclosed the limitations of the subset of elements from the list elements.)

3. Payzer discloses the limitations of Claim 1.
Payzer discloses a limitation wherein receiving the predetermined primary user input comprises receiving an input originating from a first predetermined region of the display and ending in a second predetermined region of the display. (This limitation is held to be taught by the integration of a mouse or touchscreen, both of which accept inputs that begin at one portion of a display and end at others through drag gestures. See Payzer at [0081] where input subsystems utilizing touchscreen and mouse are disclosed.)


4. Payzer discloses the limitations of Claim 1.
Payzer discloses a limitation the method further comprising: monitoring for a predetermined secondary user input; and upon receiving the predetermined secondary user input, performing a secondary action related to the set of elements. (See Payzer at [0022]-[0023] where disclosed is a plurality of interface elements subject to selection. The previously disclosed focus movement teaches the limitations of a primary input, and the inputs implied by elements such as the buttons described in [0023] teach the limitation of monitoring and accepting a secondary user input.)

8. Payzer discloses the limitations of Claim 1.
Payzer discloses a limitation wherein displaying the set of elements further comprises displaying predetermined metadata about each element of the set of elements. (See Payzer at [0018] displaying according to a historical weight factor is held to constitute a display of predetermined metadata about each element.).

9. Payzer discloses the limitations of Claim 8.
Payzer discloses a limitation wherein the metadata comprises a predetermined status indicator related to a task related to the plurality of elements. (See [0072] where disclosed is a that logic constructs are implemented as instructions to perform a task. The historical arrangement of Claim 8 is held to constitute a visually displayed indication of status, because the display hierarchy is related directly to prior usage.)


10.  Payzer discloses the limitations of Claim 1.
Payzer discloses a limitation wherein displaying the set of elements further comprises: retrieving predetermined selection criteria for selecting the initial set of elements; 
and displaying the set of elements based on the selection criteria. (The limitation is taught by Payzer at [0018] with the discussion of weight factor criteria combined with the real world application of a tree taught at [0025]-[0026]. The weight factor teaches predetermined display criteria for the display tree.)

11. Payzer discloses the limitations of Claim 10.
Payzer discloses a limitation wherein the predetermined selection criteria is selected from the group consisting of user preferences, relevancy, historical usage, and contextual usage. (See Payzer at [0018] where historical usage is described as a weight factor that may be used.)

15. A system for element navigation, the system comprising: 
an element display module configured to display a designated element, the designated element selected from a plurality of elements; (See Payzer at [0021-0022] where a plurality of “non-focus” elements are disclosed that may or may not be capable of receiving focus are disclosed. The possibility of “focus” teaches the limitation)
an input module configured to receive a predetermined primary user input; related to the designated element upon the input module receiving the predetermined primary user input, the initial set of elements overlaid on the display of the designated element (See Payzer at [0023] where it is stated that “[t]he plurality of focus elements may be capable of receiving focus, such as through directional navigation provided via user input.” This teaches the limitation of monitoring and receiving input from a user to designate an item.)

and a set display module configured to display an initial set of elements. (See Payzer at [0042] as illustrated in Fig. 5, disclosed is a "virtual shadow" for a "current focus element A." Naming a current focus element is held to teach the limitations of selecting a designated element from a plurality of elements, As there are multiple elements present in Figure 5.)

16. Payzer discloses the limitation of Claim 15.
Payzer discloses a limitation wherein the plurality of elements comprises a list of elements, and the initial set of elements related to the designated element comprises a subset of elements from the list of elements. (See Payzer at [0029] where it is stated that “[i]t will be appreciated that, in some cases, the focus tree may have a plurality of levels with multiple sets of parents and children.  For example, a user interface that includes focus elements that are containers for other focus elements may create a focus tree with a plurality of levels.” The complete set of elements in the tree teaches the limitation of the plurality of elements and the groupings discussed disclosed the limitations of the subset of elements from the list elements.)



17. Payzer discloses the limitation of Claim 15.
Payzer discloses a limitation wherein the input module receives the predetermined primary user input when an input originating from a first predetermined region of a display and ending in a second predetermined region of the display. (This limitation is held to be taught by the integration of a mouse or touchscreen, both of which accept inputs that begin at one portion of a display and end at others through drag gestures. See Payzer at [0081] where input subsystems utilizing touchscreen and mouse are disclosed.)

18. Payzer discloses the limitation of Claim 15.
Payzer discloses a limitation 15 wherein the set display module is further configured to display predetermined metadata about each element of the set of elements. (This limitation is held to be taught by the integration of a mouse or touchscreen, both of which accept inputs that begin at one portion of a display and end at others through drag gestures. See Payzer at [0081] where input subsystems utilizing touchscreen and mouse are disclosed.)

19. Payzer discloses the limitation of Claim 15.
Payzer discloses a limitation wherein the input module is further configured to receive a predetermined secondary user input, and upon receiving the predetermined secondary user input, the element display module, the set display module, or both, perform a secondary action. (This limitation is held to be taught by the display order as disclosed in the rejection of Claim 1. See Payzer at [0023] where it is stated that “[t]he plurality of focus elements may be capable of receiving focus, such as through directional navigation provided via user input.” This teaches the limitation of monitoring and receiving input from a user to designate an item. A plurality implies more than one input for more than one action, which at least implies the limitation of a secondary input for a secondary action.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Payzer in view of U.S. Pre-grant Publication 20130106903(Nagata).
5. Payzer discloses the limitations of Claim 4.
Payzer discloses a limitation wherein the secondary action is selected from the group consisting of: 
[ceasing display of the initial set of elements and of the designated element], and displaying a newly selected element as the new designated element, the selected element selected by the predetermined secondary user input;(See Payzer at [0003] where a shift in the focus element from one to the other is disclosed. The shift in focus element. See Further at [0018] where weighting algorithms intended to match a user’s intent are disclosed. )
Payzer does not specifically disclose ceasing display of the initial set of elements; 
ceasing display of the initial set of elements and displaying a new set of elements. (See Nagata at [0033]-[0034] where disclosed is the illustration of Figures 7 and 8 where a focus element from a group is selected and a new group is displayed based on that focus element.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].

6. Payzer and Nagata disclose the limitations of Claim 5
Nagata discloses a limitation wherein the plurality of elements comprise a hierarchical structure of elements and wherein displaying a new set of elements comprises displaying elements from a different level of the hierarchy than the initial subset of elements. (See Nagata at [0033]-[0034] where disclosed is the illustration of Figures 7 and 8 where a focus element from a group is selected and a new group is displayed based on that focus element. See also Figure 6 where it is revealed that the above represents a subset of elements from a level of a hierarchy which is illustrated.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].

7. Payzer and Nagata disclose the limitations of Claim 5
Nagata discloses a limitation wherein the plurality of elements comprises a list of elements, and the initial set of elements comprises a subset of elements from the list of elements, and wherein the new set of elements are adjacent elements in the list of elements to the initial set of elements. (See Nagata at [0033]-[0034] where disclosed is the illustration of Figures 5, 7 and 8 where a focus element from a group is selected and a new group is displayed based on that focus element. With each selection an adjacent list of elements is displayed.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].

12. Payzer and Nagata disclose the limitations of Claim 5
Nagata discloses a limitation wherein displaying a new set of elements comprises changing the number of elements displayed compared to the initial set of elements. (See Nagata at [0033]-[0034] where disclosed is the illustration of Figures 7 and 8 where a focus element from a group is selected and a new group is displayed based on that focus element. With each selection an adjacent list of elements is displayed. Notice the number of items displayed in Figure 7 is different from the number displayed in Figure 8.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].

13. Payzer and Nagata disclose the limitations of Claim 12.
Payzer discloses a limitation wherein changing the number of elements displayed comprises: retrieving predetermined display criteria for selecting the number of elements displayed; and displaying the set of elements based on the display criteria. (The limitation is taught by Payzer at [0017] with the discussion of weight factor criteria combined with the real world application of a tree taught at [0025]-[0026]. The weight factor teaches predetermined display criteria for the display tree.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].
14. Payzer and Nagata disclose the limitations of Claim 13.
Payzer discloses a limitation wherein the display criteria is selected from the group consisting of user preferences, relevancy, historical usage, display size, display resolution and metadata quantity. (See Payzer at [0018] where historical usage is described as a weight factor that may be used.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].

20. Payzer discloses the limitations of Claim 18.
Payzer discloses a limitation wherein the secondary action is selected from the group consisting of: 
[ceasing display of the initial set of elements and of the designated element], and displaying a newly selected element as the new designated element, the selected element selected by the predetermined secondary user input;(See Payzer at [0003] where a shift in the focus element from one to the other is disclosed. The shift in focus element. See Further at [0018] where weighting algorithms intended to match a user’s intent are disclosed. )



Payzer does not specifically disclose ceasing display of the initial set of elements; 
ceasing display of the initial set of elements and displaying a new set of elements. (See Nagata at [0033]-[0034] where disclosed is the illustration of Figures 7 and 8 where a focus element from a group is selected and a new group is displayed based on that focus element.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Payzer and Nagata and provide a list including the above 3 options. The two are analogous to the Applicant’s invention in that both relate to navigating hierarchies. The motivation to do so would have been displaying an object hierarchy in a compact form as taught by Nagata at [0009].
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday – Wednesday 9AM-6PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        5/31/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175